Order entered May 8, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00143-CV

 JACKIE LYN TAYLOR, L.V.N. FORMER EMPLOYEE OF BROOKDALE SENIOR
                       LIVING PLANO, Appellant

                                              V.

SHERRIE SAMARI, INDIVIDUALLY AND AS HEIR TO AND REPRESENTATIVE OF
           THE ESTATE OF FRANK ALLEN PONATH, Appellees

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-02029-2018

                                          ORDER
       Before the Court is appellant’s May 6, 2019 first unopposed motion for extension of time

to file her reply brief. We GRANT the motion and ORDER the reply brief be filed no later than

May 20, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE